DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/21 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/21/21 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 5,985,474) (hereinafter “Chen”) in view of Kaye et al. (US 7,763,368 B2) (hereinafter “Kaye”) and further in view of Groskreutz (US 2013/0126625 A1) (hereinafter “Groskreutz”). Each reference is in the Applicant’s field of endeavor, a heater comprising a fuel cell. These three references, when considered together, teach all of the elements recited in claims 1 – 7, 9, and 10 of this application.
Regarding claim 1, Chen discloses a heater (heating system 10) comprising: a fuel cell (40) to produce electricity (“DC power,” Fig. 1); a temperature sensor (82, Fig. 
Kaye teaches the fuel cell (20) to produce heated air (col. 14 lines 1 – 5) and water vapor (col. 6 lines 7 – 12). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Chen by adding that the fuel cell produces heated air and water vapor as taught Kaye in order to explicitly specify functions that the fuel cell of Chen implicitly performs since fuel cells of this type perform in this manner, and because the heated air and water vapor production are other beneficial effects that a fuel cell can produce. Kaye does not explicitly teach a heating element operatively coupled to the fuel cell to convert the electricity to heat and to provide the heat to one or more locations outside of the fuel cell; a fan system operatively coupled to the fuel cell, the fan system being 
Groskreutz teaches a heating element (heat pump system including outdoor unit 104 and indoor unit 102, a heat pump meeting the limitation of a heating element as construed under 112f) operatively coupled to the fuel cell (190 Fig. 1, and/or 310 Fig. 3) to convert the electricity to heat and to provide the heat to one or more locations outside of the fuel cell (process 400 of Fig. 4, paragraphs [0045] – [0046]); a fan system (110 and associated structures) operatively coupled to the fuel cell (Fig. 1), the fan system being configured to move the heated air produced by the fuel cell to the one or more locations outside of the fuel cell (blows air across the hydronic coil 182 in Fig. 1); the control system (system controller 106, indoor fan controller 142, indoor controller 124, and outdoor controller 126, Fig. 1) operatively coupled to the fan system, and the heating element (Fig. 1), the control system being configured to monitor and control the fuel cell, the fan system, and the heating element when a temperature associated with the heater satisfies a first threshold and a second threshold (contingent limitation under MPEP 2111.04, II, “The broadest reasonable interpretation of a system … claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur,” and the cited art has structure for performing the function). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to 
Regarding claim 2, Chen as modified by Kaye and Groskreutz as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the fan system further being configured to receive electricity from the fuel cell to power the fan system; and combine the heated air with heat generated by the heating element to the one or more locations outside the fuel cell. Chen as modified by Kaye does not explicitly contain this additional limitation.
Groskreutz further teaches the fan system (110) further being configured to receive electricity from the fuel cell to power the fan system (functional limitation that Groskreutz can perform since the fuel cell can generate electricity that may be used to power a component or any portion of an HVAC system, para. [0015] and [0040]); and combine the heated air with heat generated by the heating element to the one or more locations outside the fuel cell (functional limitation that Groskreutz can perform by blowing air across both the indoor heat exchanger 108 of the heat pump system and the hydronic coil 182 with the fuel cell waste heat). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Chen by adding the further functionality as taught by Groskreutz in order to increase the system efficiency by utilizing electricity produced by the system instead of powering the fan with outside electricity purchased from an electrical grid.
Regarding claim 3, Chen as modified by Kaye and Groskreutz as described above teaches all the elements of claim 1 upon which this claim depends. However, 
Groskreutz teaches a pump system operatively coupled to the fuel cell (184 and associated structures, Fig. 1), the pump system being configured to move the heated air produced by the fuel cell to the one or more locations outside the fuel cell (functional limitation that Groskreutz can perform by pumping waste heat from the fuel cell 190 to the hydronic coil 182 in the indoor unit 102). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Chen by adding the pump system as taught by Groskreutz in order to specify additional components needed to move waste heat from the fuel cell to where it is utilized in an indoor area.
Regarding claim 4, Chen further discloses a fuel source (“fuel” line in Fig. 1) operatively coupled to the fuel cell (40), the fuel source being configured to provide fuel to the fuel cell (see flow arrows in Fig. 1 from “fuel” to “fuel cell”).
Regarding claim 5, Chen further discloses the fuel source comprises hydrocarbon fuel (natural gas, LPG, methanol or propane, col. 3 lines 52 – 55).
Regarding claim 6, Chen further discloses a reformer (50) operatively coupled to the fuel source and the fuel cell (40, Fig. 1), the reformer being configured to extract hydrogen from the hydrocarbon fuel and provide the extracted hydrogen to the fuel cell (40, Fig. 1, col. 4 lines 11 – 43, and particularly lines 11 – 13, line 20, and lines 41 – 43).
Regarding claim 7, Chen further discloses an alternating current to direct current (AC/DC) converter (70, col. 6 lines 51 – 52) operatively coupled to the fuel cell (Fig. 1), the AC/DC converter being configured to convert the electricity produced by the fuel cell from direct current to alternating current (col. 6 lines 51 – 52).
Regarding claim 9, Chen further discloses the heater comprises a flameless heater (catalytic autothermal reformer 50, col. 4 lines 14 – 15).
Regarding claim 10, Chen as modified by Kaye and Groskreutz as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 10 of this application further discloses a radiator operatively coupled to the fuel cell, the radiator being configured to transfer thermal energy of the heated air produced by the fuel cell. Chen as modified by Groskreutz does not explicitly contain this additional limitation.
Kaye teaches a radiator (heat transfer appendages 46) operatively coupled to the fuel cell (20, Figs. 2A and 2B), the radiator being configured to transfer thermal energy of the heated air produced by the fuel cell (col. 8 lines 36 – 37). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Chen by adding the radiator taught by Kaye in order to increase the efficiency of heat transfer from the fuel cell in order to increase the amount and usefulness of the air heated by the fuel cell.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kaye and Groskreutz as applied to claim 7 above, and further in view of Shinoda et al (US 2011/0020715 A1) (hereinafter “Shinoda”). Shinoda is also in the Applicant’s field of endeavor, fuel cells that provide heat. These four references, when considered . 	
Shinoda teaches the AC/DC converter (15) is operatively coupled to a heat transfer system (blower 31 and associated structures, see airflow arrows in Fig. 3, the blower 31 meets the construction of a “heat transfer system” under 112f in a previous action) to provide electricity to components of the heat transfer system (blower 31 is construed as one of the “accessories” 14 in Fig. 1 powered by the inverter system 15). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Chen by adding the heat transfer system powered by the converter as taught by Shinoda in order to specify utilizing electricity produced at hand to move the heated air which is simpler than using an outside power source.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Kaye and Groskreutz as applied to claims 1 above, and further in view of Ishimaru et al (US 5,432,710) (hereinafter “Ishimaru”). Ishimaru is also in the Applicant’s field of endeavor, a fuel cell used for heating. These four references, when considered together, teach all of the elements recited in claim 11 of this application. Chen as modified by Kaye and Groskreutz as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses .
Ishimaru teaches a water storage system operatively coupled to the fuel cell (10) to store the water vapor produced by the fuel cell (col. 8 lines 30 – 34, “water is collected” is construed to meet the limitation of water storage system as construed under 112f above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Chen by adding the water storage system as taught by Ishimaru in order to provide a system to collect water that is a natural byproduct of fuel cells so that it does not obstruct fuel cell operations.
Claims 13 and 15 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Kaye, further in view Groskreutz, and further in view of Fuglevand et al. (US 6,387,556 B1) (hereinafter “Fuglevand”). Fuglevand is also in the applicant’s field of endeavor, a method of providing fuel to a fuel cell from a fuel source. These four references, when considered together, teach all of the elements recited in claims 13 and 15 – 19 of this application.
Regarding claim 13, Chen discloses providing, to a fuel cell (40) of a fuel cell heater (10), fuel from a fuel source (via “fuel” line in Fig. 1, see flow arrows in Fig. 1); generating, by the fuel cell using the fuel from the fuel source, electricity (“DC power” in Fig. 1); and receiving, by a control system of the fuel cell heater (controller 80, Fig. 2), a temperature of a volume of space being heated by the fuel cell heater, wherein the volume of space is located outside of the fuel cell associated with the fuel cell heater 
 Kaye teaches disclose generating, by the fuel cell (20) using the fuel from the fuel source (16, Fig. 1B, see flow lines), heated air (col. 14 lines 1 – 5) and water vapor (col. 6 lines 7 – 12). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Chen by adding that the fuel cell produces heated air and water vapor as taught Kaye in order to explicitly specify functions that the fuel cell of Chen implicitly performs since fuel cells of this type perform in this manner, and because the heated air and water vapor production are other beneficial effects that a fuel cell can produce. Kaye does not explicitly teach providing, to a heating element and a fan system operatively coupled to the fuel cell, the generated electricity of the fuel cell; determining, by the control system, whether the temperature associated with the volume of space being heated by the fuel cell heater satisfies a first threshold and a second threshold; in response to determining that the temperature satisfies the first threshold and the second threshold, adjusting 
Groskreutz teaches providing, to a heating element (heat pump system including outdoor unit 104 and indoor unit 102, a heat pump meeting the limitation of a heating element as construed under 112f) and a fan system operatively coupled to the fuel cell (110 and associated structures in Fig. 1), the generated electricity of the fuel cell (190 Fig. 1 and/or 310 Fig. 3, the fuel cell can generate electricity that may be used to power a component or any portion of an HVAC system, para. [0015] and [0040]); and moving, by the fan system, the heated air produced by the fuel cell to one or more locations outside of the fuel cell (by blowing air across the indoor heat exchanger 108 and indoor coil 182 of the indoor unit 102 in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Chen by adding the heating element and fan system as taught by Groskreutz in order to efficiently utilize waste heat from a fuel cell to heat indoor air in an HVAC system, and to utilize electricity generated by the fuel cell instead of purchasing electricity from an electrical grid. Groskreutz does not explicitly teach determining, by the control system, whether the temperature associated with the volume of space being heated by the fuel cell heater satisfies a first threshold and a second threshold; in response to determining that the temperature satisfies the first threshold and the second threshold, adjusting heat output of the heating element of the fuel cell heater. 
Fuglevand teaches determining, by the control system (master controller 100, Fig. 5), whether the temperature associated with the volume of space being heated by 
Regarding claim 15, Chen as modified by Kaye, Groskreutz, and Fuglevand, does not explicitly disclose adjusting the heat output by the heating element of the fuel cell heater comprises at least one of: adjusting an amount of the fuel provided to the fuel cell from the fuel source, or adjusting a current of the generated electricity provided to the heating element from the fuel cell. However, this limitation is still part of the contingent limitation that need not occur if the temperature does not satisfy the first and second thresholds, and therefore these steps are not required under the broadest reasonable interpretation under MPEP 2111.04, II. 
Regarding claim 16, Chen further discloses the fuel cell heater system comprises a flameless fuel cell heater (catalytic autothermal reformer 50, col. 4 lines 14 – 15).
Regarding claim 17, Chen as modified by Kaye, Groskreutz, and Fuglevand as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 17 of this application further discloses combining the heated air with heat generated by the heating element to the one or more locations outside the fuel cell. Chen as modified by Kaye and Fuglevand does not explicitly contain this additional limitation.
Groskreutz teaches combining the heated air (heated over hydronic coil 182) with heat generated by the heating element (heat pump system including outdoor unit 104 and indoor unit 102 heating the indoor heat exchanger 108, Fig. 1) to the one or more locations outside the fuel cell (indoor unit 102 is outside of fuel cell 190). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Chen by adding the combining step as taught by Groskreutz in order to increase the efficiency of the system by utilizing both the waste heat of the fuel cell and heat generated by the electricity of the fuel cell in the heat pump to heat the space from one fan 110).
Regarding claim 18, Chen further discloses the fuel source comprises hydrocarbon fuel (natural gas, LPG, methanol or propane, col. 3 lines 52 – 55).
Regarding claim 19, Chen further discloses providing the hydrocarbon fuel source (“fuel” line in Fig. 1) to a reformer (50) of the fuel cell heater (10, Fig. 1), the reformer being configured to extract hydrogen from the hydrocarbon fuel and provide .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen as modified by Kaye, Groskreutz, and Fuglevand as applied to claim 13 above, and further in view of Ishimaru. These five references, when considered together, teach all of the elements recited in claim 20 of this application. Chen as modified by Kaye, Groskreutz, and Fuglevand as described above teaches all the elements of claim 13 upon which this claim depends. However, claim 20 of this application further discloses providing the water vapor generated by the fuel cell to a water storage system. Chen as modified by Kaye, Groskreutz, and Fuglevand does not explicitly contain this additional limitation.
Ishimaru teaches providing the water vapor generated by the fuel cell (10) to a water storage system (col. 8 lines 30 – 34, “water is collected” is construed to meet the limitation of water storage system as construed under 112f above). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Chen by adding the water storage system as taught by Ishimaru in order to provide a system to collect water that is a natural byproduct of fuel cells so that it does not obstruct fuel cell operations.

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As to all other claims in this application, because Applicant 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762